      Case: 1:20-cv-00785 Document #: 1 Filed: 02/03/20 Page 1 of 10 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

FRANCISCO CALDERON SALGADO,                        )
an individual,                                     )       Case No. 1:20-cv-0785
                                                   )
                                Plaintiff,         )
                                                   )
                        v.                         )
                                                   )
WASABI RAMEN, LLC, an Illinois limited             )
company d/b/a WASABI, LLC; SHOYU                   )
HOSPITALITY, LLC, an Illinois limited liability )
company; 2115 N. MILWAUKEE, LLC, a                 )
dissolved Illinois limited liability company d/b/a )
WASABI SUSHI & ROBATA, JEE HOON KIM, )
an individual, and SATOKO TAKEYAMA, an             )
individual,                                        )
                                                   )
                                Defendants.        )

                                        COMPLAINT

       The Plaintiff, Francisco Calderon Salgado, by and through his attorney, Timothy M.

Nolan of the Nolan Law Office, complains against Defendants, Wasabi Ramen, LLC d/b/a

Wasabi, LLC, Shoyu Hospitality, LLC, 2115 N. Milwaukee, LLC d/b/a Wasabi Sushi & Robata,

Jee Hoon Kim and Satoko Takeyama, (collectively the “Defendants”), as follows:

NATURE OF THE SUIT

       1.     This lawsuit arises under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §

201, et seq., the Illinois Minimum Wage Law (“IMWL”), 820 ILCS § 105/1, et seq., and the

Chicago Minimum Wage Ordinance (“CMWO”), § 1-24-10 of the Municipal Code of Chicago,

for Defendants’ failure to pay Plaintiff overtime compensation for hours worked over forty (40)

in a workweek. Plaintiff is a current cook, food preparer, and cleaner at Defendants’ Wasabi

restaurant.




                                               1
      Case: 1:20-cv-00785 Document #: 1 Filed: 02/03/20 Page 2 of 10 PageID #:1




JURISDICTION AND VENUE

        2.      This Court has jurisdiction over Plaintiff’s FLSA claim pursuant to 29 U.S.C. §

216(b) and 28 U.S.C. § 1331. This Court has supplemental jurisdiction over Plaintiff’s state law

and municipal ordinance claims pursuant to 28 U.S.C. § 1367.

        3.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b), because

the facts and events giving rise to Plaintiff’s claims occurred in this judicial district.

THE PARTIES

        4.      Plaintiff Francisco Calderon Salgado (“Calderon”) is a current employee of

Defendants’ Wasabi restaurant located at 2101 N. Milwaukee Avenue in Chicago, Illinois.

Plaintiff Calderon has worked as a cook, food preparer, and cleaner at Defendants’ restaurant

since 2016.

        5.      During the course of his employment, Plaintiff regularly used and handled goods

and materials, including perishable food and food products, cleaning products, and tools which

moved in interstate commerce prior to being used or purchased in Illinois.

        6.      Plaintiff resides in and is domiciled in this judicial district.

        7.      Defendant Wasabi Ramen, LLC does business as Wasabi, LLC and operates the

Wasabi restaurant located at 2101 N. Milwaukee Avenue in Chicago, Illinois and is engaged in

selling and serving prepared food and beverages, including alcoholic beverages, to customers for

consumption on and off its premises.

        8.      Defendant Shoyu Hospitality, LLC also operates the Wasabi restaurant located at

2101 N. Milwaukee Avenue in Chicago, Illinois, as well other restaurant facilities in Chicago,

Illinois, and is engaged in selling and serving prepared food and beverages, including alcoholic

beverages, to customers for consumption on and off its premises.




                                                    2
      Case: 1:20-cv-00785 Document #: 1 Filed: 02/03/20 Page 3 of 10 PageID #:1




        9.       Defendant 2115 N. Milwaukee, LLC does business as Wasabi Sushi & Robata

and also operates the Wasabi restaurant located at 2101 N. Milwaukee Avenue in Chicago,

Illinois, as well other restaurant facilities in Chicago, Illinois, and is engaged in selling and

serving prepared food and beverages, including alcoholic beverages, to customers for

consumption on and off its premises.

        10.      Upon information and belief, Defendants have earned more than $500,000.00 in

annual gross revenue during 2017, 2018 and 2019.

        11.      Defendants Wasabi Ramen, LLC, Shoyu Hospitality, LLC and 2115 N.

Milwaukee, LLC (hereafter the “Defendant Wasabi companies”) are all registered in Illinois as

limited liability companies and their managers, agents and principal offices are located within

this judicial district.

        12.      Defendant Jee Hoon Kim (“Kim”) is an owner, agent and manager of the

Defendant Wasabi companies.

        13.      Defendant Satoko Takeyama (“Takeyama”) is an owner and manager of the

Defendant Wasabi companies.

        14.      At all times relevant to this action, Defendants Kim and Takeyama possessed

extensive oversight over the Defendant Wasabi companies, the Wasabi restaurant and its

business operations. Defendants Kim and Takeyama were the ultimate decision-makers with

respect to Defendants’ payroll and wage and hour practices; they possessed the authority to hire

and fire Defendants’ employees; supervised and controlled employee work schedules or

conditions of employment; determined rate and method of payment; and maintained employment

records.




                                                   3
      Case: 1:20-cv-00785 Document #: 1 Filed: 02/03/20 Page 4 of 10 PageID #:1




       15.     Upon information and belief, Defendants Kim and Takeyama reside in and are

domiciled within this District.

COMMON ALLEGATIONS

       16.     During the period from at least February, 2017 through December, 2019, Plaintiff

regularly worked at Defendants’ Wasabi restaurant six (6) days a week including Tuesday

through Thursday from 10:00 a.m. to 3:00 p.m. and 4:00 p.m. to at least 11:00 p.m.; Friday from

10:00 a.m. to 3:00 p.m. and 4:00 p.m. to Midnight; Saturday from 10:00 a.m. to 3:00 p.m.; and,

Sunday from 3:00 p.m. to 11:00 p.m. Plaintiff typically did not work on Monday.

       17.     Based on his schedule, Plaintiff regularly worked at least sixty-two (62) hours in

individual workweeks from February, 2017 through December, 2019.

       18.     Since the end of 2019 and following complaints by Plaintiff to Defendants Kim

and Takeyama about unlawful wage payments, Plaintiffs’ schedule was drastically reduced to

approximately forty-two (42) hours in individual workweeks.

       19.     Defendants paid Plaintiff on an hourly basis at the rate of $13.00 per hour from

the date of hire through November 21, 2017, $14.00 per hour from November 22, 2017 through

April 10, 2018, and $15.00 per hour from April 11, 2018 to the present.

       20.     Defendants never compensated Plaintiff at one and one-half times his regular

hourly rate of pay for hours worked in excess of forty (40) in individual workweeks.

       21.     Defendants never paid Plaintiff an overtime premium when he worked more than

40 hours in a workweek.

       22.     In order to conceal their failure to pay overtime compensation, Defendants

imposed a variety of wage payments schemes on Plaintiff that resulted in Plaintiff being paid




                                                4
      Case: 1:20-cv-00785 Document #: 1 Filed: 02/03/20 Page 5 of 10 PageID #:1




only his straight-time hourly rate of pay for all hours worked including all hours worked in

excess of forty (40) in individual workweeks.

       23.     For example, during a portion of 2017, Defendants issued a single paycheck to

Plaintiff for each two-week pay period which reflected hours worked far in excess of eighty (80)

and which confirm that Defendants paid Plaintiff at his straight-time hourly rate of pay for all

hours worked including hours worked in excess of forty in individual workweeks. (Attached

hereto as Exhibit A is a sample wage payment stub for the two-week pay period ending

September 12, 2017 during which Plaintiff worked 125.76 hours and was paid his straight-time

hourly rate of $13.00 for all hours worked.)

       24.     Thereafter, Defendants adopted a dual payment scheme in which they issued two

paychecks to Plaintiff from different Defendant Wasabi companies for the same two-week pay

period. Under this scheme each check reflected no more than eighty (80) hours of work during a

two-week pay period all paid at Plaintiff’s straight-time hourly rate even though Plaintiff

regularly worked at least 62 hours in each individual workweek. (Attached hereto as Exhibit B

are sample wage payment stubs issued by Defendant Wasabi companies to Plaintiff for the pay

period ending December 19, 2017. These wage payment stubs confirm that Plaintiff worked a

total of 129.42 hours during the two-week pay period and was paid his straight-time hourly rate

of pay for all hours worked.)

       25.     Defendants also employed a dual payment scheme in which they paid Plaintiff

with a payroll check for no more than eighty (80) hours in a two-week period, and paid the

remainder of Plaintiff’s hours with unreported cash all at his straight-time hourly rate of pay.

(Attached hereto as Exhibit C is a wage payment stub for the two-week pay period ending




                                                 5
      Case: 1:20-cv-00785 Document #: 1 Filed: 02/03/20 Page 6 of 10 PageID #:1




November 6, 2018 for eighty (80) hours and a receipt for payment of another 42.61 hours in cash

all at Plaintiff’s straight-time hourly rate of pay.)

        26.     In violation of the statutes and implementing regulations of the FLSA, IMWL and

CMWO, 29 C.F.R. § 516, 820 ILCS § 105/8, and Ill. Adm. Code 210.700, Defendants failed to

create, maintain, and preserve complete and accurate payroll records for Plaintiff.

                                           COUNT I
                 Violation of the Fair Labor Standards Act – Overtime Wages

        27.     Plaintiff hereby incorporates paragraphs 1 through 26 as though stated herein.

        28.     Throughout his employment with Defendants, Plaintiff was an “employee” of the

Defendants as defined in the FLSA, 29 U.S.C. § 203(e)(1).

        29.     Plaintiff was not exempt from the overtime wage provisions of the FLSA, 29

U.S.C. § 207, 213.

        30.     Throughout Plaintiff’s employment, Defendants were each an “employer” as

defined in the FLSA, 29 U.S.C. § 203(d).

        31.     Defendants Wasabi Ramen, LLC, Shoyu Hospitality, LLC, and 2115 N.

Milwaukee, LLC, each are an “enterprise” within the meaning of the FLSA, 29 U.S.C. § 203

(a)(1), and each Defendant operated as an enterprise engaged in commerce within the meaning of

the FLSA, U.S.C. 29 § 203(s)(1)(a). Defendants further constitute a single enterprise under the

FLSA.

        32.     Pursuant to 29 U.S.C. § 207, for all weeks during which Plaintiff worked more

than forty (40) hours, Defendants were obligated to pay him at a rate of one and one-half times

his regular hourly rate of pay for all hours worked over forty (40) in a workweek.

        33.     Defendants’ failure and refusal to pay overtime wages for hours worked in excess

of 40 per week was a violation of the Fair Labor Standards Act, 29 U.S.C. § 207.



                                                    6
      Case: 1:20-cv-00785 Document #: 1 Filed: 02/03/20 Page 7 of 10 PageID #:1




       34.     Defendants’ violation of the Fair Labor Standards Act by refusing to pay

Plaintiff’s overtime wages was willful and not in good faith. Defendants at all times failed to pay

overtime compensation even though Plaintiff was scheduled to work and regularly did work

more than forty (40) hours in a workweek. Defendants further avoided overtime wage

obligations by imposing multiple dual wage payment schemes in which a portion of Plaintiff’s

work hours, typically eighty (80) hours or less during a two-week pay period, were paid with one

or more payroll checks and the remainder of Plaintiff’s hours were paid “under the table” with

unreported cash. Furthermore, Defendants’ cash wage payments to Plaintiff were not reported to

federal and state tax and revenue agencies. Additionally, Defendants failed to accurately record

and report the number of hours worked by Plaintiff, and otherwise violated the Act’s record

keeping regulations.

       WHEREFORE, the Plaintiff, Francisco Calderon Salgado, prays for a judgment against

Defendants, Wasabi Ramen, LLC d/b/a Wasabi, LLC, Shoyu Hospitality, LLC, 2115 N.

Milwaukee, LLC d/b/a Wasabi Sushi & Robata, Jee Hoon Kim, and Satoko Takeyama, as

follows:

       A.      Judgment in the amount of unpaid overtime compensation found due at the rate of
               one and one-half times Plaintiff’s regular hourly rate of pay for all hours which
               Plaintiff worked in excess of forty (40) hours per week

       B.      Liquidated damages in an amount equal to the amount of unpaid overtime
               compensation found due;

       C.      Reasonable attorneys’ fees and costs incurred in filing and prosecuting this action;
               and

       D.      Such other and further relief as this Court deems appropriate and just.

                                          COUNT II
              Violation of the Illinois Minimum Wage Law – Overtime Wages

       35.     Plaintiff hereby incorporates paragraphs 1 through 26 as though stated herein.



                                                 7
      Case: 1:20-cv-00785 Document #: 1 Filed: 02/03/20 Page 8 of 10 PageID #:1




       36.     Throughout his employment with Defendants, Plaintiff was an “employee” under

the IMWL, 820 ILCS § 105/3(d).

       37.     Plaintiff was not exempt from the overtime wage provisions of the IMWL, 820

ILCS § 105/1 et seq.

       38.     Throughout Plaintiff’s employment, Defendants were each an “employer” as

defined in the IMWL, 820 ILCS § 105/3(c).

       39.     Pursuant to 820 ILCS § 105/4(a), for all weeks during which Plaintiff worked

more than forty (40) hours, he was entitled to be compensated at a rate of one and one-half times

his regular hourly rate of pay.

       40.     Defendants’ failure and refusal to pay overtime wages for hours worked in excess

of 40 per week was a violation of the maximum hour provisions of the IMWL, 820 ILCS §

105/4(a).

       WHEREFORE, the Plaintiff, Francisco Calderon Salgado, prays for a judgment against

Defendants, Wasabi Ramen, LLC d/b/a Wasabi, LLC, Shoyu Hospitality, LLC, 2115 N.

Milwaukee, LLC d/b/a Wasabi Sushi & Robata, Jee Hoon Kim, and Satoko Takeyama, as

follows:

       A.      Judgment in the amount of unpaid overtime compensation found due at the rate of
               one and one-half times Plaintiff’s regular hourly rate of pay for all hours which
               Plaintiff worked in excess of forty (40) hours per week;

       B.      Statutory damages in the amount of three times the amount of unpaid overtime;

       C.      Statutory interest damages in the amount of two percent (2%) per month of the
               amount of underpayments through February, 2019 and five percent (5%)
               thereafter;

       D.      Reasonable attorneys’ fees and costs incurred in filing and prosecuting this action;
               and




                                                8
      Case: 1:20-cv-00785 Document #: 1 Filed: 02/03/20 Page 9 of 10 PageID #:1




       E.      Such other and further relief as this Court deems appropriate and just.

                                         COUNT III
            Violation of the Chicago Minimum Wage Ordinance – Minimum Wages

       41.     Plaintiff hereby incorporates paragraphs 1 through 26 as though stated herein.

       42.     Plaintiff was an “employee” under the CMWO § 1-24-10 of the Municipal Code

of Chicago and was not exempt from the overtime wage provisions of the CMWO § 1-24-050.

       43.     Defendants were each an “employer” as defined in the CMWO § 1-24-10.

       44.     Under § 1-24-040, for all weeks during which Plaintiff worked more than forty

(40) hours, he was entitled to be compensated at a rate of one and one-half times his regular

hourly rate of pay.

       45.     Defendants’ failure and refusal to pay overtime wages for hours worked in excess

of 40 per week was a violation of the maximum hour provisions of the CMWO § 1-24-040.

       WHEREFORE, the Plaintiff, Francisco Calderon Salgado, prays for a judgment against

Defendants, Wasabi Ramen, LLC d/b/a Wasabi, LLC, Shoyu Hospitality, LLC, 2115 N.

Milwaukee, LLC d/b/a Wasabi Sushi & Robata, Jee Hoon Kim, and Satoko Takeyama, as

follows:

       A.      Judgment in the amount of unpaid overtime compensation found due at the rate of
               one and one-half times Plaintiff’s regular hourly rate of pay for all hours which
               Plaintiff worked in excess of forty (40) hours per week;

       B.      Statutory interest damages in the amount of three times the amount of unpaid
               overtime;

       C.      Reasonable attorneys’ fees and costs incurred in filing and prosecuting this action;
               and

       D.      Such other and further relief as this Court deems appropriate and just.




                                                9
     Case: 1:20-cv-00785 Document #: 1 Filed: 02/03/20 Page 10 of 10 PageID #:1




Dated: February 2, 2020                      Respectfully submitted,

                                             Francisco Calderon Salgado,
                                             Plaintiff



                                             /s/ Timothy M. Nolan
                                             ____________________________________
                                             Attorney for the Plaintiff



Timothy M. Nolan (No. 6194416)
NOLAN LAW OFFICE
53 W. Jackson Blvd., Ste. 1137
Chicago, IL 60604
Tel (312) 322-1100
tnolan@nolanwagelaw.com




                                        10
